DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: In Line 1, the word --further-- should be added after the comma. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsley et al. (US PG Pub No. 2009/0228052).
Regarding Claim 1, Beardsley et al. discloses an assembly (Figs. 1A-1C, 3A-3C), comprising: a medical device (spinal anchor 14, Figs. 1B-1C, 5A); a hollow introducer sheath (extension member 12, Figs. 1A-1C) connected to the medical device (Figs. 3A-3C); and a surgical instrument (tool 20’, Figs. 3A-3C, Paragraphs [0052-0053]); wherein the medical device includes a bone screw (Paragraph [0040]); wherein the introducer sheath is connected to the medical device at a pre-determined breaking 
Regarding Claim 2, Beardsley et al. discloses wherein the longitudinal axis of the extension is capable of being positioned eccentrically with respect to a longitudinal axis of said introducer sheath (during insertion of 22’ into 12 between arms 12c & 12d, the axis running centrally along the length of 22’ can be positioned at a non-parallel angle with respect to the axis running centrally along the length of the 12.)
Regarding Claim 3, Beardsley et al. discloses wherein a longitudinal axis of the pin (axis running centrally through 22b’, Fig. 3A) and the longitudinal axis of said introducer sheath are concentric such that the pin is positioned concentrically with respect to said introducer sheath (Figs. 3A-3C).
Regarding Claim 4, Beardsley et al. discloses wherein the pin is connected to the medical device by a positive locking connection (Using the Applicant’s definition of 
Regarding Claim 5, Beardsley et al. discloses wherein the pin is connected to the medical device by a non-positive locking connection (Using the Applicant’s definition of non-positive locking connection from the specification that states “wherein the pin and tulip head/screw head rotate together”: Rotation of 22b’ in a clockwise direction would cause a corresponding rotation of tulip head 12 as seen in Fig. 3B).
Regarding Claims 6 & 11, Beardsley et al. discloses wherein the separator comprises a lip (flat edges of 30a’ and 30b’ that contact 12c and 12d, Fig. 3A-3C).
Regarding Claims 7 & 11, Beardsley et al. discloses wherein the separator comprises a cam (Paragraph [0052]).
Regarding Claim 8, Beardsley et al. discloses wherein the separator includes a cutting edge (outer edge along lambda that carries out the cutting action in the same manner as the Applicant’s cutting edge, Fig. 3A. Based on Applicant’s disclosure in Paragraph [00014], Applicant indicates that the cutting edge does not have to be sharp to carry out the cutting action.).
Regarding Claim 9, Beardsley et al. discloses wherein the medical device includes a tulip head (16, Fig 1B), and the pin is configured for insertion into the tulip head (Fins 30a’ & 30b’ are positioned at the distal end of 12 so that 22b’ is positioned adjacent to portion 18 before rotation of the tool as seen in Fig. 1B & 3A. Paragraph [0052]).
Regarding Claim 10, Beardsley et al. discloses wherein the pin is positioned opposite from a lip or cam of the separator with respect to the extension (Fig. 3A).
Regarding Claim 12, Beardsley et al. discloses wherein the extension is a linear bar element (Fig. 3A).
Regarding Claim 13, Beardsley et al. discloses wherein the extension and the separator are formed as a single unitary piece (Components 22’ and 30a’, 30’b are connected together such that they form the undivided, single device as seen in Figs. 2A & 3A-3C.).
Regarding Claim 14, Beardsley et al. discloses including a coupling (tubular, tapered portion located between handle 26 and shaft 22, see similar tool 20 in Fig. 2A for example showing full view of tool) configured to connect to a handle (26, see Fig. 2A).
Regarding Claim 17, Beardsley et al. discloses wherein the separator rigidly connects the extension and the pin (Fig. 3A).

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims of the instant application have not been rejected using prior art because Beardsley et al. or reasonable combinations of the references disclosed herein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from 

/JESSICA WEISS/Primary Examiner, Art Unit 3775